BASKIN, Judge.
Finding no merit in appellant’s contention that the trial court erred in denying his motion to suppress the out-of-court and in-court identifications, we affirm the judgment convicting Boquette of burglary and attempted sexual battery with the use of force not likely to cause serious personal injury. However, as conceded by the state, the trial court erroneously sentenced Bo-quette to fifteen years imprisonment on his conviction for sexual battery. We therefore reduce his sentence on count two to the maximum five year term permitted by statute. See §§ 794.011(5); 777.044(4)(c); 775.082(3)(d), Fla.Stat. (1981).
Affirmed as modified.